Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
The amendment filed 10/9/2022 has been entered. Claims 1-8 and 10-20 remain pending in the application.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 3, 6-8, 10-15, and 19-20 are rejected under 35 U.S.C. 103 as being unpatentable over Akihiro (JP 3975821) in view of Yamamoto (JP 2006345723) and Masami (KR20060132156) with references made to attached machine translations.
 Regarding claim 1, Akihiro teaches a transfer cavity, comprising: an inner cavity ([0029] pan 45 Fig.1), a material inlet for the inflow of a material ([0029] rice introduction hole 65 Fig.1), and a fluid inlet for entry of a fluid medium ([0031] water supply hole 58 Fig.1), wherein the inner cavity communicates with the material inlet (Fig. 1 rice introduction hole 65 shown to be in communication with pan 45) and the fluid inlet (Fig. 1 water introduction hole 58 shown to be in communication with pan 45) but is silent on a material outlet for the outflow of the material, wherein the inner cavity communicates with the material outlet, and wherein the fluid inlet is arranged on a bottom wall of the transfer cavity or positioned on a side wall of the transfer cavity close to the bottom wall of the transfer cavity; wherein a top wall of the transfer cavity has an upward protruding arc shape, the side wall of the transfer cavity has an arc shape, the side wall  and the top wall together have a shape of hemisphere to facilitate smooth flow of the material.
However, Yamamoto teaches a material outlet for the outflow of the material ([0013] a valve 17), wherein the inner cavity communicates with the material outlet ([0013] a valve 17 for extracting the rice after washing is provided at the bottom), and wherein the fluid inlet is arranged on a bottom wall of the transfer cavity or positioned on a side wall of the transfer cavity close to the bottom wall of the transfer cavity ([0015] water introduction path 15, on the side wall close to the bottom of rice washing tank 11 Fig.1).
Akihiro and Yamamoto are considered to be analogous to the claimed invention because they are in the same field of rice or grain transporting and cooking devices. Therefore, it would have been obvious to someone of ordinary skill in the art before the effective filing date of the claimed invention to have modified Akihiro to incorporate the teachings of Yamamoto to have a material outlet connected to the cavity in order to take rice out of the cooker or container for further processing (Yamamoto [0034]). It would have been obvious to have modified Akihiro to incorporate the teachings of Yamamoto to have a fluid inlet at the bottom of the cavity in order to introduce water into the tank and introduce air bubbles to aid in a rice washing capacity (Yamamoto [0023]).
Masami teaches wherein a top wall of the transfer cavity has an upward protruding arc shape, the side wall of the transfer cavity has an arc shape, the side wall  and the top wall together have a shape of hemisphere to facilitate smooth flow of the material (Pg. 6 lines 215-220, conveying means 13 shown in fig. 5 having a dome shaped).
Akihiro, Yamamoto, and Masami are considered to be analogous to the claimed invention because they are in the same field of rice or grain transporting and cooking devices. Therefore, it would have been obvious to someone of ordinary skill in the art before the effective filing date of the claimed invention to have modified Akihiro and Yamamoto to incorporate the teachings of Masami to have a transfer cavity with an arc shaped top and bottom, creating a hemisphere, in order to be able to introduce rice from an inlet to be mixed with air and water within the conveyance means (Pg. 7 lines 263-267).
Regarding claim 3, Akihiro, Yamamoto, and Masami teach the transfer cavity according to claim 1 but Akihiro and Masami are silent on wherein an included angle between an axis of the fluid inlet and the bottom wall of the transfer cavity is 0° to 90°, wherein the fluid medium entering from the fluid inlet is injected from the bottom wall of the transfer cavity or is injected onto the bottom wall of the transfer cavity and reflected by the bottom wall of the transfer cavity.
However, Yamamoto teaches an included angle between an axis of the fluid inlet and the bottom wall of the transfer cavity is 0° to 90° (water introduction path 15, on the side wall close to the bottom of rice washing tank 11 Fig.3, shown approx. perpendicular to the side wall), wherein the fluid medium entering from the fluid inlet is injected from the bottom wall of the transfer cavity or is injected onto the bottom wall of the transfer cavity and reflected by the bottom wall of the transfer cavity ([0022] water Is poured from the water injection path 21, fills washing rice tank 11 at the bottom and would be reflected from the bottom).
It would have been obvious to have modified Akihiro and Masami to incorporate the teachings of Yamamoto to have a fluid inlet at the bottom of the cavity at a degree of 0° to 90° between in order to introduce water into the tank and introduce air bubbles to aid in a rice washing capacity (Yamamoto [0023]).
Regarding claim 6, Akihiro, Yamamoto, and Masami teach the transfer cavity according to claim 1, and Akihiro teaches wherein the orientation of the fluid inlet deviates from a center of the transfer cavity ([0031] water supply  hole 58 Fig.1; shown not in the center of the pan), wherein the fluid medium entering from the fluid inlet flows around the center of the transfer cavity along a wall surface of the transfer cavity ([0031] water supply  hole 58 Fig.1; shown not in the center of the pan, water is able to flow in that manner), and wherein the material inlet is located on the wall surface of the transfer cavity through which the fluid medium flows (Fig.1 water supply hole and rice induction hole shown to be on the same wall of the cavity).
Regrading claim 7, Akihiro, Yamamoto, and Masami teach the transfer cavity according to claim 1, and Akihiro teaches wherein a minimum horizontal distance B between a lowest point of the intersecting line of the material inlet on the transfer cavity and an intersecting line of the fluid inlet on the transfer cavity satisfies: B < 10 mm ([0029] rice introduction hole 65 Fig.1 [0031] water supply  hole 58 Fig.1; shown to be attached at same height so B<10mm).
Regarding claim 8, Akihiro, Yamamoto, and Masami teach the transfer cavity according to claim 1, but Akihiro and Masami are silent on wherein the material outlet is located at a joint of the bottom wall of the transfer cavity and the side wall of the transfer cavity and a height of the position where a lowest point of the material outlet is located is not greater than a height of the position where the inner surface of the bottom wall of the transfer cavity is located; or the material outlet is located on the bottom wall of the transfer cavity; or the material outlet is located at a position on the side wall of the transfer cavity that is relatively close to the bottom wall of the transfer cavity.
However, Yamamoto teaches wherein the material outlet is located at a joint of the bottom wall of the transfer cavity and the side wall of the transfer cavity and a height of the position where a lowest point of the material outlet is located is not greater than a height of the position where the inner surface of the bottom wall of the transfer cavity is located; or the material outlet is located on the bottom wall of the transfer cavity ([0013] a valve 17 for extracting the rice after washing is provided at the bottom); or the material outlet is located at a position on the side wall of the transfer cavity that is relatively close to the bottom wall of the transfer cavity.
It would been obvious to have modified Akihiro and Masami to incorporate the teachings of Yamamoto to have a material outlet at the bottom of the cavity in order to take rice out of the cooker or container for further processing (Yamamoto [0034]). 
Regarding claim 10, Akihiro, Yamamoto, and Masami teach the transfer cavity according to claim 1, and Akihiro teaches wherein the material inlet is located on the side wall of the transfer cavity or on the top wall of the transfer cavity Fig. 9 rice introduction hole 15 shown to be in communication with pot 7 at the top of the pot).
Regarding claim 11, Akihiro teaches a material supplying system for transferring raw material in a cooking appliance, comprising: a transfer cavity, comprising: an inner cavity ([0029] pan 45 Fig.1); a material inlet for inflow of a material ([0029] rice introduction hole 65 Fig.1); and a fluid inlet for entry of a fluid medium ([0031] water supply  hole 58 Fig.1) wherein the inner cavity communicates with the material inlet (Fig. 1 rice introduction hole 65 shown to be in communication with pan 45) and the fluid inlet (Fig. 1 water introduction hole 58 shown to be in communication with pan 45), and a power device connected to the fluid inlet of the transfer cavity for driving the fluid medium to enter the transfer cavity ([0026] motor 39 that rotates impeller 38) but is silent on a material outlet for the outflow of the material, wherein the inner cavity communicates with the material outlet, and wherein the fluid inlet is arranged on a bottom wall of the transfer cavity or positioned on a side wall of the transfer cavity that is relatively close to the bottom wall of the transfer cavity;  wherein a top wall of the transfer cavity has an upward protruding arc shape, the side wall of the transfer cavity has an arc shape, the side wall  and the top wall together have a shape of hemisphere to facilitate smooth flow of the material.
However, Yamamoto teaches a material outlet for outflow of the material, wherein the inner cavity communicates with the material outlet, and wherein the fluid inlet is arranged on a bottom wall of the transfer cavity or positioned on a side wall of the transfer cavity that is relatively close to the bottom wall of the transfer cavity.
It would have been obvious to have modified Akihiro to incorporate the teachings of Yamamoto to have a material outlet connected to the cavity in order to take rice out of the cooker or container for further processing (Yamamoto [0034]). It would have been obvious to have modified Akihiro to incorporate the teachings of Yamamoto to have a fluid inlet at the bottom of the cavity in order to introduce water into the tank and introduce air bubbles to aid in a rice washing capacity (Yamamoto [0023]).
Masami teaches wherein a top wall of the transfer cavity has an upward protruding arc shape, the side wall of the transfer cavity has an arc shape, the side wall  and the top wall together have a shape of hemisphere to facilitate smooth flow of the material (Pg. 6 lines 215-220, conveying means 13 shown in fig. 5 having a dome shaped).
It would have been obvious to someone of ordinary skill in the art before the effective filing date of the claimed invention to have modified Akihiro and Yamamoto to incorporate the teachings of Masami to have a transfer cavity with an arc shaped top and bottom, creating a hemisphere, in order to be able to introduce rice from an inlet to be mixed with air and water within the conveyance means (Pg. 7 lines 263-267).
Regarding claim 12, Akihiro, Yamamoto, and Masami teach the material supplying system according to claim 11 and Akihiro teaches further comprising: a material storage device connected to the material inlet of the transfer cavity ([0026]the automatic rice cooker 30 includes a rice storage unit 31 that can store at least the amount of rice to be cooked), wherein the material storage device is configured to store the material ([0026] rice storage unit 31), and the material stored in the material storage device is supplied to the transfer cavity ([0029] rice transport unit 35 transports rice to the rice cooking unit).
Regarding claim 13, Akihiro, Yamamoto, and Masami teach the material supplying system according to claim 12, and Akihiro teaches further comprising: a feed valve (rice transport unit 35), wherein the material inlet of the transfer cavity is connected to the material storage device through the feed valve ([0029] rice transport unit 35 transports rice to the rice cooking unit), and the feed valve is used for controlling is configured to control the connection and disconnection between the material inlet and the material storage device ([0029] a rice introduction valve 64 for opening and closing the rice introduction hole 65).
Regarding claim 14, Akihiro, Yamamoto, and Masami teach the material supplying system according to claim 11, and Akihiro teaches wherein the power device is a blower device configured to blow air into the transfer cavity ([0026] motor 39 that rotates impeller 38).
Regarding claim 15, Akihiro, Yamamoto, and Masami teach the material supplying system according claim 14, and Akihiro teaches where, the blower device is fan or air pump ([0026] impeller 38).
Regarding claim 19, Akihiro teaches a cooking appliance for transferring raw material, comprising: a cooking main body comprising a cooking ware; and a material supplying system, comprising: a transfer cavity, comprising: an inner cavity ([0029] pan 45 Fig.1); a material inlet for the inflow of a material ([0029] rice introduction hole 65 Fig.1); and a fluid inlet for entry of a fluid medium, wherein the inner cavity communicates with the material inlet, the material outlet and the fluid inlet ([0031] water supply  hole 58 Fig.1), and a power device connected to the fluid inlet of the transfer cavity for driving the fluid medium to enter the transfer cavity ([0026] motor 39 tat rotates the impeller 38) however is silent on wherein the fluid inlet is arranged on a bottom wall of the transfer cavity or positioned on a side wall of the transfer cavity that is relatively close to the bottom wall of the transfer cavity; and wherein the material outlet of the transfer cavity of the material supplying system communicates with the cooking ware; wherein a top wall of the transfer cavity has an upward protruding arc shape, the side wall of the transfer cavity has an arc shape, the side wall  and the top wall together have a shape of hemisphere to facilitate smooth flow of the material.
However, Yamamoto teaches the fluid inlet is arranged on a bottom wall of the transfer cavity or positioned on a side wall of the transfer cavity that is relatively close to the bottom wall of the transfer cavity ([0015] water introduction path 15, on the side wall close to the bottom of rice washing tank 11 Fig.1); and wherein the material outlet of the transfer cavity of the material supplying system communicates with the cooking ware ([0013] a valve 17 for extracting the rice after washing is provided at the bottom).
It would have been obvious to have modified Akihiro to incorporate the teachings of Yamamoto to have a material outlet connected to the cavity in order to take rice out of the cooker or container for further processing (Yamamoto [0034]). It would have been obvious to have modified Akihiro to incorporate the teachings of Yamamoto to have a fluid inlet at the bottom of the cavity in order to introduce water into the tank and introduce air bubbles to aid in a rice washing capacity (Yamamoto [0023]).
Masami teaches wherein a top wall of the transfer cavity has an upward protruding arc shape, the side wall of the transfer cavity has an arc shape, the side wall  and the top wall together have a shape of hemisphere to facilitate smooth flow of the material (Pg. 6 lines 215-220, conveying means 13 shown in fig. 5 having a dome shaped).
Therefore, it would have been obvious to someone of ordinary skill in the art before the effective filing date of the claimed invention to have modified Akihiro and Yamamoto to incorporate the teachings of Masami to have a transfer cavity with an arc shaped top and bottom, creating a hemisphere, in order to be able to introduce rice from an inlet to be mixed with air and water within the conveyance means (Pg. 7 lines 263-267).
Regarding claim 20, Akihiro, Yamamoto, and Masami teach the cooking appliance according to claim 19, and Akihiro teaches a height of  a position of the material storage device of the material supplying system is lower than or higher a position of the cooking appliance; and/or, the material storage device of the material supplying system is located above or below the cooking appliance (Fig.1 rice storage unit 31 shown below the rice cooking part 34), and wherein the cooking appliance is a rice cooker, an electric pressure cooker, an electric cooker, an electric steamer or a soybean milk machine (rice cooking part 34).

Claim 2 is rejected under 35 U.S.C. 103 as being unpatentable over Akihiro (JP 3975821), Yamamoto (JP 2006345723), and Masami (KR20060132156) as applied to claim 1 above, in further view of Kazuo (JP 3081830) with references made to attached machine translations.
Regarding claim 2, Akihiro, Yamamoto, and Masami teach the transfer cavity according to claim 1, but are silent on wherein, a minimum distance T between an intersecting line of the fluid inlet on the transfer cavity and the bottom wall of the transfer cavity satisfies: T<10 mm.
However, Kazuo teaches a minimum distance T between an intersecting line of the fluid inlet on the transfer cavity and the bottom wall of the transfer cavity satisfies: T<10 mm ([0018] drain pipe 42 at bottom of container 5 Fig. 1, so T<10mm).
Akihiro, Yamamoto, Masami and Kazuo are considered to be analogous to the claimed invention because they are in the same field of rice or grain transporting and cooking devices. Therefore, it would have been obvious to someone of ordinary skill in the art before the effective filing date of the claimed invention to have modified Akihiro, Yamamoto, and Masami to incorporate the teachings of Kazuo to have the fluid inlet be at distance less than 10mm form the bottom of the cavity in order to allow the water to discharge into the container along with the rice (Kazuo [0018]). 

Claims 4 and 5 are rejected under 35 U.S.C. 103 as being unpatentable over Akihiro (JP 3975821), Yamamoto (JP 2006345723), and Masami (KR20060132156) as applied to claim 1 above, in further view of Ham (KR 101709311) with references made to attached machine translations.
Regarding claim 4, Akihiro, Yamamoto, and Masami teach the transfer cavity according to claim 1, but Akihiro is silent on the fluid inlet is arranged opposite to the material outlet and the axis of the material inlet passes through an area between the fluid inlet and the material outlet.
Yamamoto teaches and the axis of the material inlet passes through an area between the fluid inlet and the material outlet (material inlet, top of the cavity, has an axis that passes through an area between water introduction path 15 and valve 17, the material outlet). 
It would have been obvious to modify Akihiro to incorporate the teachings of Yamamoto have the axis of the material inlet pass through an area between the fluid inlet and material outlet in order to allow material to be supplied for processing by pressurized air and water and to be processed by fine air bubbles towards the bottom of the container (Yamamoto [0003]).
Ham teaches wherein the fluid inlet is arranged opposite to the material outlet ([0054] grain inlet 32 attached to the washing unit 30 opposite the grain outlet 34).
Akihiro, Yamamoto, Masami, and Ham are considered to be analogous to the claimed invention because they are in the same field of rice or grain transporting and cooking devices. Therefore, it would have been obvious to someone of ordinary skill in the art before the effective filing date of the claimed invention to have modified Akihiro, Yamamoto, and Masami to incorporate the teachings of Ham to have the material outlet and fluid inlet be opposite of each other in order to allow grains to be transferred and liquid to be transferred into the washing unit and then subsequently sent to the cooking unit after the entire washing process has been completed (Ham [0091,0095]).
Regarding claim 5, Akihiro, Yamamoto, Masami, and Ham teach the transfer cavity according to claim 4, but Akihiro and Masami are silent on wherein the material inlet faces to a center of the transfer cavity, the fluid inlet is located at a first end of the transfer cavity, and the material outlet is located on a second end of the transfer cavity relative to the fluid inlet.
Yamamoto teaches wherein the material inlet faces to a center of the transfer cavity (washing tank 11, rice introduced in the top, in the center of the cavity).
It would have been obvious to modify Akihiro and Masami to incorporate the teachings of Yamamoto have the material inlet face the center of the cavity to allow material to be supplied for processing by pressurized air and water and to be processed by fine air bubbles towards the bottom of the container (Yamamoto [0003]).
Ham teaches the fluid inlet is located at a first end of the transfer cavity, and the material outlet is located on a second end of the transfer cavity relative to the fluid inlet ([0054] grain inlet 32 attached to the washing unit 30 opposite the grain outlet 34, at a first and second end).
It would have been obvious to have modified Akihiro, Masami, and Yamamoto to incorporate the teachings of Ham to have the material outlet and fluid inlet be opposite ends of each other in order to allow grains to be transferred and liquid to be transferred into the washing unit and then subsequently sent to the cooking unit after the entire washing process has been completed (Ham [0091 ,0095]).

Claim 19 rejected under 35 U.S.C. 103 as being unpatentable over Akihiro (JP 3975821), Yamamoto (JP 2006345723), and Masami (KR20060132156) as applied to claim 11 above, in further view of Xie (CN 105832124) with references made to attached machine translations.
Regarding claim 18, Akihiro, Yamamoto, and Masami teach the material supplying system according to claim 11, and Akihiro teaches a material transport pipe, but is silent on wherein the first end of the material transport pipe is connected to the material outlet of the transfer cavity, and a second end of the material transport pipe communicates with a cooking ware of a cooking appliance.
However, Xie teaches the first end of the material transport pipe is connected to the material outlet of the transfer cavity ([0028] communication passage between inner pot and storage cavity 22), and a second end of the material transport pipe communicates with a cooking ware of a cooking appliance ([0028] communication passage between inner pot and storage cavity 22).
Akihiro, Yamamoto, Masami, and Xie are considered to be analogous to the claimed invention because they are in the same field of rice or grain transporting and cooking devices. It would have been obvious to have modified Akihiro, Yamamoto, and Masami to incorporate the teachings of Xie to have transport pipe connected to the cooking ware and material outlet of the cavity in order to provide a passage for the prepared rice/grains to be moved from the cavity to the cookware (Xie [0028]).

Claims 16 and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Akihiro (JP 3975821), Yamamoto (JP 2006345723), and Masami (KR20060132156) as applied to claim 14 above, in further view of Kang (KR 970007107) with references made to attached machine translations.
Regarding claim 16, Akihiro, Yamamoto, and Masami teach the material supplying system according to claim 14, but Akihiro and Masami are silent on an air inlet pipe, wherein the blower device is connected to the fluid inlet through the air inlet pipe.
Yamamoto teaches an air inlet pipe ([0014] pressurized air ejection means).
It would have been obvious to have modified Akihito and Masami to incorporate the teachings of Yamamoto to have an air inlet pipe in order to introduce bubbles into the water for the washing of rice (Yamamoto [0023]).
Kang teaches wherein the blower device is connected to the fluid inlet through the air inlet pipe (transfer pipe 20, connected to blower 17 and rice supplied and washed through transfer pipe 20).
Akihiro, Yamamoto, Masami, and Kang are considered to be analogous to the claimed invention because they are in the same field of rice or grain transporting and cooking devices. Therefore, it would have been obvious to someone of ordinary skill in the art before the effective filing date of the claimed invention to have modified Akihiro, Yamamoto, and Masami to incorporate the teachings of Kang to have a blower connected to the fluid inlet through the air pipe in order to move the rice using the air blower and also to wash it before cooking occurs (Kang [109]).
Regarding claim 17, Akihiro, Yamamoto, Masami, and Kang teach the material supplying system according to claim 16 but Akihiro, Masami, and Kang are silent on a pipe diameter of the air inlet pipe is uniform from a first end of the air inlet pipe to a second end of the air inlet pipe; or pipe diameters of both the first and second ends of the air inlet pipe are greater than the pipe diameter at a middle.
However, Yamamoto teaches a pipe diameter of the air inlet pipe is uniform from a first end of the air inlet pipe to a second end of the air inlet pipe ([0014] pressurized air ejection means, cylindrical shape); or pipe diameters of both the first and second ends of the air inlet pipe are greater than the pipe diameter at a middle.
It would have been obvious to have modified Akihito, Masami, and Kang to incorporate the teachings of Yamamoto to have an air inlet pipe in a uniform shape in order to introduce bubbles into the water for the washing of rice (Yamamoto [0023]).


Response to Arguments
Applicant's arguments filed 10/9/2022 have been fully considered but they are not persuasive. 
Regarding the applicant’s arguments towards claim 1, that the previously cited art does not teach the amended claims, the newly cited reference, Masami (KR20060132156), overcomes the argument. 
Regarding the applicant’s arguments towards claims 11 and 19, the newly cited reference, Masami (KR20060132156), overcomes the argument as applied in the same manner to claim 1.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ABIGAIL RHUE whose telephone number is (571)272-4615. The examiner can normally be reached Monday - Friday, 8-4.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dana Ross can be reached on 5712724480. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ABIGAIL H RHUE/Examiner, Art Unit 3761                                                                                                                                                                                                        11/21/2022

/BRIAN W JENNISON/Primary Examiner, Art Unit 3761